McMurray, Presiding Judge.
Defendant was indicted for the offense of burglary but convicted of criminal attempt to commit burglary. He appeals based solely upon the sufficiency of the evidence to convict. Held:
Defendant’s defense was that of mistaken identity and alibi. *349However, an eyewitness, who had observed the attempted break-in at the liquor store by the use of a sledge hammer to knock a hole in the rear wall, observed three individuals making the attempt, reported the crime and testified that this defendant was one of the three men he had observed at the liquor store in the early morning hours of the night. In addition, one of the police officers who had answered the call and had chased the defendant, testified at the trial that several hours later that morning the defendant returned to the scene where he was recognized by him (the officer). The officer duly reported that he had seen the suspect and where he had gone, and defendant was located and apprehended. While there was sufficient evidence as to alibi and mistaken identity for the jury not to have found the defendant guilty, nevertheless, there was direct testimony describing the defendant as being at the scene with the other two men attempting to break into the liquor store, and the evidence was sufficient to support the verdict against the defendant. See Boyd v. State, 244 Ga. 130, 132 (5) (259 SE2d 71); Green v. State, 154 Ga. App. 245, 246 (1) (267 SE2d 855); Anderson v. State, 245 Ga. 619, 622 (1) (266 SE2d 221). In addition, our review of the trial transcript and record convinces us, and we so hold, that a rational trier of fact (the jury in this case) could reasonably have found the defendant guilty beyond a reasonable doubt of the offense of criminal attempt to commit burglary. See Bill v. State, 153 Ga. App. 131, 134 (3) (264 SE2d 582); Frazier v. State, 152 Ga. App. 743 (1) (264 SE2d 34).
Decided July 7, 1983.
J. Douglas Willix, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, H. Allen Moye, Wendy Shoob, Assistant District Attorneys, for appellee.

Judgment affirmed.


Shulman, C. J., and Birdsong, J., concur.